


Exhibit 10.6

 

[Virgin Media Inc. Letterhead]

 

June 16, 2010

 

Mr. James F. Mooney

Chairman

Virgin Media Inc.

909 Third Avenue, Suite 2863

New York, New York 10022

 

Dear Mr. Mooney:

 

The purpose of this letter is to confirm your level of compensation as
non-executive Chairman for the period commencing January 1, 2011.  The Board has
determined that you should be paid a fixed salary of $500,000 per annum and
should receive the same annual grant of 62,500 options awarded to all
directors.  You will receive a pro rata option award for the period
January through June 2011, which will be awarded at the same time as the
Compensation Committee approves LTIP and other awards in January 2011.  From
June 2011, your options award schedule will be the same as applicable to other
directors.   Consistent with normal practice for non-executive chairmen, you
will not have an employment contract (except as indicated below) and will serve
at the pleasure of the Board.  Subject to the non-competition provisions
described below, you will be free to accept other employment.   Your
compensation will be reviewed on an annual basis.  The Company will continue to
pay for health insurance cover for you and your family, subject to the Company’s
right to revise the New York office policy along conventional lines should it
see fit to do so.

 

While this level of compensation is less than you sought, I think that you are
aware that it is materially higher than would be customary for a non-executive
chairman in either the United Kingdom (where the demands of the role and
compensation levels are higher) or the United States.  I would be pleased to
share with you the data that we collected on this subject.   The compensation
level reflects the significance that the Board places on your continued
part-time role with the Company, as well as a recognition of the historic levels
of compensation that you have received and the reduction from those levels that
this contemplates.  Both for substantive reasons and also to support the
comparatively high level of compensation approved by the Board, we will ask you
to continue to be bound by the non-competition, non-solicitation and
confidentiality provisions of your current employment contract.  These are set
forth in Exhibit A to this letter (with modest language changes to reflect the
change of your role), and we will ask Fried Frank to draft a short agreement
that is limited to these substantive terms.

 

Could you please confirm that you are willing to continue to serve as
non-executive Chairman on these terms, subject to your acceptance of the final
form of the non-competition, non-solicitation and confidentiality agreement?  We
very much appreciate your continued commitment to the Company.

 

Sincerely,

 

/s/ Charles Allen

 

 

 

Charles Allen

 

Chairman

 

Compensation Committee

 

 

--------------------------------------------------------------------------------


 

Exhibit A
Restrictive Covenants

 

9.           Chairman Covenants.

 

(a)           Confidentiality.  The Chairman agrees and understands that the
Chairman has been, and in the Chairman’s position with the Company the Chairman
will be, exposed to and receive information relating to the confidential affairs
of the Company Affiliated Group, including without limitation technical
information, business and marketing plans, strategies, customer (or potential
customer) information, other information concerning the products, promotions,
development, financing, pricing, technology, inventions, expansion plans,
business policies and practices of the Company Affiliated Group, whether or not
reduced to tangible form, and other forms of information considered by the
Company Affiliated Group to be confidential and in the nature of trade
secrets.  The Chairman will not knowingly disclose such information, either
directly or indirectly, to any person or entity outside the Company Affiliated
Group without the prior written consent of the Company; provided, however, that
(i) the Chairman shall have no obligation under this Section 9(a) with respect
to any information that is or becomes publicly known other than as a result of
the Chairman’s breach of the Chairman’s obligations hereunder and (ii) the
Chairman may (x) disclose such information to the extent he determines that so
doing is reasonable or appropriate in the performance of the Chairman’s duties
or, (y) after giving prior notice to the Company to the extent practicable,
under the circumstances, disclose such information to the extent required by
applicable laws or governmental regulations or by judicial or regulatory
process.  The Chairman shall comply with the Company’s data protection
policies.  Upon termination of the Chairman’s service, the Chairman shall
promptly supply to the Company all property, keys, notes, memoranda, writings,
lists, files, reports, customer lists, correspondence, tapes, disks, cards,
surveys, maps, logs, machines, technical data and any other tangible product or
document which has been produced by, received by or otherwise submitted to the
Chairman in the course of or otherwise in connection with the Chairman’s
services to the Company Affiliated Group.

 

(b)           Non-Competition and Non-Solicitation. During the period commencing
on January 1, 2011 and ending on the one-year anniversary of the termination of
the Chairman’s service with the Company, the Chairman shall not, as an employee,
employer, stockholder, officer, director, partner, colleague, consultant or
other independent contractor, advisor, proprietor, lender, or in any other
manner or capacity (other than with respect to the Chairman’s services to the
Company Affiliated Group), directly or indirectly:

 

(i)           perform services for, or otherwise have any involvement with, a
business unit of a person, where such business unit competes directly or
indirectly with any member of the Company Affiliated Group by (x) owning or
operating broadband or mobile  communications networks for telephone, mobile
telephone, cable television or internet services, (y) providing mobile
telephone, fixed line telephone, television or internet services or (z) owning,
operating or providing any content-generation services or television channels,
in each case principally in the United Kingdom (the “Core Businesses”);
provided, however, that this Agreement shall not prohibit the Chairman from
owning up to 1% of any class of equity securities of one or more publicly traded
companies;

 

(ii)           hire any individual who is, or within the six months prior to the
Chairman’s termination was, an employee of any member of the Company Affiliated
Group whose base salary at the time of hire exceeded £65,000 per year; or

 

(iii)           solicit, in competition with any member of the Company
Affiliated Group in the Core Businesses, any business, or order of business from
any person that the Chairman knows was a current or prospective customer of any
member of the Company Affiliated Group during the Chairman’s service;

 

provided, that, notwithstanding the foregoing, the Chairman shall not be deemed
to be in violation of clause (i) or (iii) of the foregoing by virtue of acting
as an attorney (as partner, associate, shareholder, member or employee) or as
vice president, director or managing director or similar position at any
accounting firm, law firm, investment banking firm or consulting firm,
institutional investor or similar entity, in each case so long as the Chairman
takes reasonable steps to insulate himself from the businesses and activities of
any such entity that relate to the Core Businesses during any period that this
Section 9(b) is in effect.

 

--------------------------------------------------------------------------------


 

(c)           Remedies.  The Chairman agrees that any breach of the terms of
this Section 9 would result in irreparable injury and damage to the Company, its
subsidiaries and/or its affiliates for which the Company, its subsidiaries
and/or its affiliates would have no adequate remedy at law; the Chairman
therefore also agrees that in the event of said breach or any threat of breach,
the Company, its subsidiaries and/or its affiliates, as applicable, shall be
entitled to an immediate injunction and restraining order to prevent such breach
and/or threatened breach and/or continued breach by the Chairman and/or any and
all persons and/or entities acting for and/or with the Chairman, without having
to prove damages, in addition to any other remedies to which the Company, its
subsidiaries and/or its affiliates may be entitled at law or in equity.  The
terms of this paragraph shall not prevent the Company, its subsidiaries and/or
its affiliates from pursuing any other available remedies for any breach or
threatened breach hereof, including but not limited to the recovery of damages
from the Chairman.  The Chairman and the Company further agree that the
provisions of the covenants contained in this Section 9 are reasonable and
necessary to protect the businesses of the Company Affiliated Group because of
the Chairman’s access to Confidential Information and his material participation
in the operation of such businesses.  Should a court, arbitrator or other
similar authority determine, however, that any provision of the covenants
contained in this Section 9 are not reasonable or valid, either in period of
time, geographical area, or otherwise, the parties hereto agree that such
covenants should be interpreted and enforced to the maximum extent to which such
court or arbitrator deems reasonable or valid.

 

The existence of any claim or cause of action by the Chairman against the
Company and/or its subsidiaries and/or its affiliates, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Company of the covenants contained in this Section 9.

 

--------------------------------------------------------------------------------

 
